BLACKMAR, Judge.
The appellant conducts a merchandising business through catalog showrooms, including one in Missouri. It causes catalogs to be printed in Tennessee, Georgia, Minnesota, and Iowa, and mailed by the printer directly to prospective customers. The director sought to impose Missouri use tax on the contract price of the catalogs shipped to Missouri addresses. The Administrative Hearing Commission sustained the assessment.
The case is indistinguishable from May Department Stores, Inc. v. Director of Revenue, 748 S.W.2d 174 (Mo. banc 1988) (decided today). The appellant does not exercise the privilege of “storing, using, or consuming” the catalogs in Missouri, and so is not subject to Missouri use tax under § 144.610.1, RSMo 1968.
The decision of the Administrative Hearing Commission is reversed.
All concur.